 

 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 1 of 22 PagelD #:119 Ur

—

tw the United States Dis tecct Covet

fora the Nowthern Drs tecet af [LLinots

D

Uniten Stetes of Amenrca )
e ) (4: CRI RAL FILED
Gc Wee ) APR 30 2019¢8
7

dan IR. Wow alse ~ THOMAS G. BRUTON
5 CLERK, U.S. DISTRICT COURT

Mo divas fo Com pell Rep reseatar io 02 Withpraw/
of Appin ten 4 Hor wey maw | Chi phe

Now Gomes Robect mm. fp wals Ks ( de lenyavt ) oe Support ae
his motion states As Gl lowe

®) Dawes Chip he WAS Appointed mu ae re /eyive to The.
Captioned preceeding:

(2) “Tow nea those ENDS | Me Chiphe hes rewbered Advice, Asien ot
‘ ore ir
Awa cou usel Compebently .

(3) This has Seta tualack borecs tite that 2 wot tae utah my
et A omenoment ais een self - reerim wALlon pad Ph is

pe 3 ceed bee nur # bawk rap tev CASE No TRZeO A PAO

(4) The Complainant] he vetted Sdeeenh Ev nus, mad the

Federwl Deposit Paire ausee: Cor por tion } have Coutivveal ty

iene ptt? gua per petuale A Massively Fenvoclent Loa sheme

wtth Gelert) endion by ni ele bank, its presivewt , nul employe 2 «
 

 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 2 of 22 PagelD #:120

This fravo wes de dn. Jeol ju 4 report at the Lwspecte
Gewennl ot fhe Department Coste Treaserg da teal ll-G~- 20/8 peladtod

to The La. iled bask, Nevecthe less Phe wishes to colleck oN Loar leat

lo mws theevgh theic prima facdh fravdulat nwd cetailiess ciaim.

(B) Ne Chiphe mppemed briefly before Judge cox ju the
Ban Ere p fey case,

() His Counsel hrs peeve eed fe a in Cecewee be re
rc.
Judge Coax,

\ a ; : NS &
(9 Jo doe G's eepers eae eee Aheat She has pow ished rik

wi Hh Cowmtivsed incarceration a thet baw Krvp ten
Courts have No Au tho ity +, “pon i'she

A dicslieee: 513 jo ie ceed mo tion a. Atlem p ted to file vit Mad |
w ith bra ry pte Cou pt. Desp> te the @mer pare Nature its

hi lvexsie tien cues. o pidbicien AM ae TE: < cet ot ctbeend ~ haxed,
(4) Civil inNcaccer@tion (S x Drastic Remend |

Foie ~bws. (led “this Com plaiwt jek? Bm Goth. aol peer.
to aésist collechign of the FERaupuLewt MASS)ve Loan Scheme spon

te hnpless debton .

(ii) This Crimiel Com plains CaNéerns the same ct patern avd
(Ssues of Huw bask roptey pracibdney. The Crimiwal matter
Super cedes the civi | pre eet ing.
 

 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 3 of 22 PageID #:121

(1a). tes Supreme Cust het confiemd im Fisher: United States
Yas vs 341 (i476) That? the fifth Ameny ment tremps the

bau Erp bey Covnat cadeesyndec these Circom sfrwees.

(>) “The ae United Strles Bruk reptey Cocet foe the
Central DisTRicT oF CALi FOENIA- Santh ANA Divisiom Zu
Re Kenny G. Eu terprises , WE a. Bh Ate. Nae. 6 * lt bee
lt Time 76g yn Dee ee Oe Bie varsaieas Apporuted the

 

Federal Py BLic. PELE ARE + represent debtor,

 

(4) Me Chi phe ent weg lect p mprHer onee he Ans Appeared

before p covet,

(5) The at Mada case ava ees ereminnl Case

ae. oe emi Ca bly lpskeo,

(ie) wethout av vwolers tre org ae bauldrepintsy Inv Real
Pract ce My Chiphe je > ue unlified to rep resent

Me pu Yu Super cecting Criminal mnee.

Wherefoae, Robert M. Kowals Ki res pect full req vects this Quet

eve an o@DER :

() Allewing auch Beets Me Chiphe +o contwve his
Representation b»Coee the Bauk eupteu court
iw Case No 18%- 04130
Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 4 of 22 PagelD #:122

|

(B) Allowing me Chi phe to withelraw ns these RepresentaT fom .
a Troviving See. gubst ete counsel, rt MeCeSSAEY, uNoee
ise ehecuumn tceS

(b) fav he Ail Sch forthe relief as thes Covet deems ust

)
Ago e9,vi tx ble

Res pect Fully Submited

Ro bork Kowalsk sy :

{tlk M. TA deLen ont Hervey
 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 5 of 22 PagelD #:123

—T L} tot . x i ~,14 i
Tn the Ue lee States Distedct Covet

bok the N oathern Drs derot ot [Lema S

»)
Te Re: »
; )

Mobert M. bowAlske

2
?

a

mer Sate (¥1 0 +00~ ‘TO MAcate and | ot Otherwise

Stay Cader ot Contempt Meester Entered

Now (ames Robert Mm. Kowalsk. ( debtee ) pu Se ppeart

of nes motion states as La lows :

Steaedinae a) Shiver her Jog L have been IN cCarce antec

4 + ay
\ fo

‘ rf . { { oo .
three times lon Com eM PT Pu svadae Cop , Each Pes peta iwe

s, fo Me - .
rE cecy tes thet : PUNISHMENT — Sheeld be meted oot
CRyen

by cree Son of Sech Con tem ptuces behavior.

Back GRouND
Dack GROUND

{

Debtor | Bibs eneny Robert Ky walsks tiie + chap ter is eee g ines 2 toed

wa

Case on Miarecw 24) AIF: Upon learn. ne of op VATS Ms iow
clam brent FDIC-R 4s) recerver fon Las ed Daw ie WAS C9) Fond

Fedeprl Bank. On November @ AOle the in S pec ton genenmaF
g

the Pears noes reported thar this «ar lure Ws causea by Massive

faaun An A Cais: fiemtion by bank president And its Employes.

— . - i" . a t wy
Fu athe ; The im ple sion ot fF Seem: “) 4 pervect baniX Ana
resu leimig, B47 Mi \Mon doltlaw loss wes also Cae viect by Cl awed
4

tlh: i 5 a el 7 < ‘ » 3 «| . \
FDIC Peach ces . Uedee Pv Spi cious Cur cum Speries AKIN de AN
Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 6 of 22 PagelD #:124 C2)

tp sisted Seicivog +he bank resi Dewt perished,

Faets -

 

j P j al 1 ( 4
Ser ng iw No vember 2018 ; LT hwve pbeew he pte ted Ly
j

Nec ard C r. =,
incarceamted toe Con. Each Respective

con tem pt by oi vege
gy

jad Mog Pe Lbim Cp rel

orden Recites thet: PUNIS HM ENT. shevid be meted

wut by remsew of Sech contemptuous behawor . Alse,
{

Se HAS beens prvctos Leel voi th :

cr parte Commun cation

thes

c

§

jm prepee

Accusations ot Racism
Adwan ie ROSH H | ty Ke Bavleropten Rule 2004 Examinedtiow s

Secret Eyecutive Camm Hee Reotiag 5
| ae a Sy . ood

Noo vember ao (6 Cen tempt to Re Fbdia BRewe TA
tome Lnvasions

OFFICE ARANSHEK iNGS

Baseless Gon toe ava PShyway 5

FE DICc-R

*
u oa
3
}
a
¢
r
Pr
%

— 7 oe
FRAUD YULAWT

WOAQOBOOLOE

\

A Con FLICTED TRvsTEe

A Covere- vu P

New Cauminal Complaint FE Roem —RAUD BaseD FDIiC-R
i

De p ev“ tion 3 £ Coum see

This Dew Kru p hey

OO E

{ . 4
CHO $2 WL 3 , from is pitée priory | resem bleal PA

meres Rept ete with never Seen

/
Meme wht le Py le Qo Nes

1° v AS) / Ceamineh

ex ten sive de boa iN Ferre gation :
LO - .
Not provioeo AN yf ledaer oA othee detal or the Ack now leda 2cf

mio? me Came based Cl ATM . Only the sketehiest Jr temation
2 je S$ AW & me oe St if

pio +p clate Shews hemes debhe seid 4!

dX

Pre VA
 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 7 of 22 PagelD #:125 CG |

Pale al baw K's be lmuce sh eet, No debtor Aes 2veyz

om rhe
t

Zw rec Such uN relew He pPréssuae wih le try ius to

yeoranwize. Afden peter, vredtimirzedd by the fravo bawk,
the ° FDiC-@ hws merely Cow timwueal te per petes te the
wevy SAMs Pow Zi Scheme $ Memuwhi le FDre Aas been

Ce Shi vse iN ON VAP i eus Dr O PeSurmwce pellerves _ Debdtec's

pl rs at Reve pont l tere thaws Ww AS Senge pe nil Mew FRAvO c/AIm™

en ively -Dic~ FR ava wet egree

There gare im perm 35able uw cama de tu difeas | levels of preje cdrce ,

Stem ming, feom Several ey trayvdecral Sources | hweve ARS eN am of

un dee lie these CON tem p+ L, wating s. These atsplay A deep sented

Lave mitism Om AN rg anism as wsaulal yn re kee, Laie jvelgemant
7

af

im poss ble ; Liteky v. United States Bie vs 655 (1444) ,

The paw Krvptey Court j ce hy Cox } hws im properly PS5uea

¥ — ra] seas . i
omdenS to . PUNTS th elebtewm , The oaders themselves

 

5 ever
recite This Pe mwishmnent theme ren iwd mM amas these covar
4 . r :
orpers +o ivcarcer##*e debtor , Many Cour tS have tocw A
Crimin er | Con tem pt 5 AwErti ow 5 ARe wot Necessaeg pr al Appropriate
' : , Loe a a) i 4
+t Carry out the pr ow te om 3 ot the bank cup few Code ) inn Re Hanog

47 F SH 1369. Sock pw ten tiom wes Never To Coerce. The

im precise boundary Det ween Civil awd Criminal Cow temp F

> LL igcd ‘ a
@nycoupmges C&auUtioA/ ana celuctance whew Cons: per img an

d |
. “ — } ' 4 7S :
PM carcecrmtion Sanction treat | Uniww vy agwell Fiz
4)
828, Trial CoumES *Y pren tly On ‘4 Cows bey the vse
Comadioum! iNocarceantioNn FS pf Cow ten pt S Ane tow

o

Onee other methods +o Secuce Comodirawce have been
1

 
Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 8 of 22 PagelD #:126

Copsiclered , Combs TIES & 2 GF l ‘ To mire gate this
O

Risk [NCarCEZATION S aprte Links 5 Shoulel be orclerea on bea
a ttea less Severe alternatives have farlead om have

i l fi. x
been Geemecl doomed te tril ; See Combs V85 F2el GH!

However D Je cl ye Oo % at ne per = Space SP zecl
f i e

Ow EN

4
INCArCE pated aebtr w per ee pretext 7 Enter | vali ci “|

Prejoctce at Um Com sti tetion al level $ ot bias hAve

jn spired this rercdcon,

+ vet Shae debtea ray ses due Precess 1M 6 ications » wh eal
Givil lon temp + Sap tien 3 lose +here Coercive alfect tha
become perm tive ava violate cCcontemwmons clue proces? Rigints ,
Comm acti hy Cudures Tarroing Come Vv wle-l ltr g dont Precious Medals,

jbwe GbO F2el (525 ( aaa) . The ¥.S. Se preme Covek | Ne bing

lve proce es implremivons of a) Correctiu Elass fying A Cow temp +

‘

pre ceeclin AS five ' } n lee =e phe 7 zed aia the Sivitina lime
7
is ab lety te comply » This reintorces veed tow @ ceo em ;

An in cavern er olects (en CAN iN CrestS Oe FS & vt a ron ge L

| I ' i 7 '
pw cp reerw& bin ay Epi ng ded expwt of the procedvra|

bre ft pel doy ; ; ad
pe fections Como du Leow wyuial ae w muck inn Crime pee ceecling 5 int (
4
> 4 _ - . . . : f i is \ iy , ;
Usione v aque l Situs 222. wae, ght ot the puardh manit! giaderack oy
4

/ . ' fr 3 . 4 j oe |
wedge Cox , these OR Gers Bun a Foul ot the constittiows ge rtet Fee

: / , - 4 , , i j
The de bder Never AAD the teu s te Ars Gis aw cell . Comsgti tt i owe |

pre teerkiong 'S AL BW ee reg oy ret cA Aw oO" meévet A r4to:2%6 2 fie hi et
, ty

Vy L

c LY Lioee cn Ldiga . foo.

lyjou AISH 1 ere TheR These Sh. fin a) Awa s Ce re tempt gacdérs

devnowstewte the var olen by “Ss pewative Mr ty reaywol PaB el rae

ie

fo _
lack oT Petr seo =

 

(4)

 
Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 9 of 22 PagelD #:127

a t # io. i ‘ ; j
CG) Tn erd Are tm germe ssgAtobe Um Cons tote Loun 4 | levels
i 7
ot prejrve Stem m, v4 from several Soorces that Aace
Arisen and un dee [ce = these

CoM tem p # Fiworwg 3
wv

(2) iM proper EX PARTE Com mea CATION
7

e

 

At # dyvoree Covet henving in
f

Jo se 2 Oo} § j C30 fe Cou pd d 1

oomes tic relation 3 Creu t Cou At ASSocvate Jeelge wi lli aw
f

Boy P) fupreated ow the recetel that he was familiar wilh

Je oe Ae Co Kx, He. steted oN the

record 4 trawseri a ¢ Pru &> i lw ble
thet he Lame li th op. He started that |
het he was tam liar with ete Cop. He Strteq that he
would [pr aap Gee several documents to the Fecders| Buk rep tcy

4 7
qe so thet debtoa ete be “ Sane troned”.

Cs)

At #4 ban Seep ten Proceeds wa clu ri h&
why le trguna to hola debhtea in com tempt | Me Rern
foe EDic-R

4 October 2918,

Pry ol Tros tee id & Pel Oran Rraved on the
aes ~ é \

| ‘ A 7 ie: ota: of i> -

YeCe -o thee debi Ad iS & K AC | Ss i tt

G
 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 10 of 22 PagelD #:128

2yvle

G) Apna Khesoghi Effect : Dering wruethern Qoot bik run te.
examination in October oy, at offices of Horwood, marces,
+ jAerk disruptions occurred. The +g team of coumsel fon
FDic-R ma Reis avd coutlected trustee ma Parlor
Covsprred to jwtimiclate avd harass Anpless debton. In
partrecl ar | Ma Rem deliberately | Continually avd otherwise

Prusteated debtors effort 1 fella Awswer 2a.th a sestrow
pre pounded . At fast exas pera led Trostee Palo lan ivtercepbed |
menaced And hinderecl debloes attempt +o poue # glass of
water: The travseript from thet ious Phe f tests mony ad
Frevadtan slip white testify onrg ad 4 ane teal brwk ro p toy

1 erie Fa Con tiem comflected Trostee’s hs depitiow was ds

prov ke A Strawd off cont ron tation with debtor .

Executive Comm i ite St+reckes

 

bn exe cutive comm; Hee ene pac te order ; besed V peal extrem

~ockietat cof Leet w lew Oe bone Lady
joekeral intoem eHow > WAS Een dered ew ete her 32°, Aolg relanve
rk * t : ae an 4 , ~ ; _
+5 debtor by Chiek Jueadae Castille . This cader cry pti cally
\ a . Mee j . ‘a i i to my 1 { ~
begins > Lt hes Come te ove Auendiow Rehert Mewalsme, 75

t

losd ava AVS ruphive | The onder does wok reflect whet the

membecs st the Comm erecetive comm: He cen sested of NG %

what evinence ws ComSiperep 92 evew trum what Soorce.
j

- 4 4 — L. . P44 . 7 4 ‘ _-
Debtor req zy tech jNd+oemaAtioN ot tre chrer Jaa 4 ae. 4 ftee
* 4

~ “ . ' é
receiving Aan 2 &S.reR Te $ pense aebte Deovg ht f& motion he

g uy
: . a _ ryt wh] | % , , . lL. \ :
Vv reCw be Suc ec aeR. UP irhot - ~p plu (Ma Ani A lioweie whats ever

po

a

a , aif 5 if i . , ; \
JF Ke Castille Oni behult of THe Muy § ter roe Shae CHAmMber

¢ on
il -_ / _s 2. fr. . Le’ % ( i . # , , , fi od
Executive Commi te 5 Simply Gdewlect my my tre Wiitauvt

t

at

—

. a | % at Y 4 : oo t 5 7 . 4
< (> ree & TLGNM « tem Nit An Mow bob, at th. Dar g £ Ha reclewa| Cou At

v

ee th Ck , i Ney h #a 2 we PU Oe! Le AN tba) Cy der Aw 4 cADER;

 
 

 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 11 of 22 PagelD #:129

(E) cut.

Clearly , the genese®
pvern men + A agents of the FDic-R, Mj Rein Ane

‘|

4 ty aj ig
of the Executive Com m: Hee Ode

Cwrme feom 4
+he Con flected Trustee Me Pa loimn . This evecubive Comm Hee
ORDER Com pelled debtor +o sffer x US Marsh escort

When evec pt wa VS. Coucthese iw Napthern PLewwers 2 Morne

o minow sly the eeber which bas been woven to the baw Kroptcy
J

f

a

C [ower Covert ') clocket | preckis poses phe bawicty pte Jrtge te

rule pa@ninst me. Ctheru.se she mraht also incur the wrath

( i i
Qn 3 : an A . | f 1
cf this nameless tree less Arew/? cr Sén ee meat pe evi ( J i.

a 4 — | ‘ , j WO :
in the cdisde cet. The ex pire te bedee stemmina Lrom wm Secret

ia {5 vroletive of +he ist, we am Gh 7 9 nwo

rd? pAmewn ments to the cows thtow. The execotve comms Hee

f

prncectts
. Sf j : j uv j ; a <
aid Ayot res pect the He te martic Stay Noe fener per Misa ta

of tle baw Rte ptey coset pelo® te jw SH te bag ifs pairetom |

r

; \ ; . | Co oe fone.
L. Leos ECn alae a. , UR be, 2a cl (Cr Al ~e CE ech, AG, f Ai & fe wae &
a C } pres repre a* pi a A

j Le < . j jal . ; ~ ‘
ORDPEC Con bem: WPI Fe SD every BO te mater dak ter nis pew erg,
vi j
. r . j 4 : . . N j : i .
I é f me tr Feclecw| (oe fe £ js Al 0 pe rre Rag flebi “se Ot ae ee Fis stg ke 20 bh wr s

4 : | . j : maps ©
per peered venue & f TACs CAE. i Asp pre prtarr je Llliwers . dba

Apparent Pere et hee Se p Lae Sa J34 2> thee bawile ee (e tee
J / / a
i j AS ME ee tnt £ ty ad Liew a € tee + é

jr ge Wts Aboltented her rele

Rrther thy Since. +t. bycig LAS KH Simy far five stecy pydtece .

i
- fo. i | 4 I x J j * i a
The e€yeccetive ender ple ts the DBDiwkery, be. ;3Ge4e Mow the
b pP ‘1 J ct

i j | ls
beter pryit 2 Rose Cenrsegquences«

U
 

 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 12 of 22 PagelD #:130

 

Tu Accono with the mnvonted directive From the Evecutive comms Hee,
phcowbempr = Bath . “
J vd < Cox ew fe eed prow a" Bper 5, ret Vec Ling ee. p jedi hed ly thet 2 debbor

vdeo
hao bees inearcernted foe civil cavtempt on two prior ocensisws to

 

it . fe . .
- _ Punis h, _ The Fest s20eR Wis en tered in Novem bee 2018 pwn theren Prey

 

OM Pebrsary 2h, 201% Ou _ both steasians Gevkmpley taval im pro perls

; ule ;
Allowed the FDIC proceed wi th "2504 exnmin alles, However jw gt 2°

fever sa@rg pedibons _ neerne been filed these exmminm tions coulel owls ls

— Cowpucted umeler Feoeanl Ruies of Evivewce cather thi bwin, play be

The 2teessive mon ths rong Fishing, ex ped Hor provived by Never ERDING
Pecessmut extensive lewg th 4f 200d exam unoermines debtors abe lil
12 gain p Leesh sar. Fon cing ani atlorweg cle bter te reding wish

_ clie®+ contdences fw exehnoge fre his Freecloom exposes clients . This

£
~ 5 : . i
mwrkes LOT ely that soch elfewts will seek other Covmsel, The

. b form wu a eles J ar gecl . by ; AHo ei - ole btor € + pe ely exceeded 7 ne
| ( f
reqs ea ba cece 7 Su bp eon.

; The ul Prceniess io further when FRic- Ro iat FS thle fo reschedule Zoo
its 2004 Eummina Lions at will Avo wi hoe t price Notrce , Wher ens debtor

was compelled to svffec jverensed ivecarceration at the haves of FDic-K

hordes of atormens who were oly too pleased +o allow debter lawauish

opm hrs cell. The civil canbemwer must be able +o hald tHe Key,

— hts eww Gell. The per ge Should wiever haw restecl within tHe pleasure

cof the FDte~R pom the wot citsinteres ted Trustee. Clencly the covet

could hmve allowed # less deastee clracomim mens of compelling
_ fe atte rey, debter cawtemnoe, Fon i nstrwce. barl 0@ hen - mo wba ng

Shoulel have bese : Cows Herel = Ay. _wetion stow fresh shat wt fhees |

tom pletely when ahece on debtee fs under conten vt ,_adat trenlleg ;

there 7>_ Anmnne. iMedered be cliewts sc ppnow ba becett+ of ee ae
uy

 

 
Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 13 of 22 PagelD #:131

GY
_ Comflictecl Trustee wet Distwhrested a

 

MR Pealoi an a Ad wot £ \ Au his rele — aS trus tee where he iS

exclusively wor kine 7 benefit Foirc-# a + 43 simply ovtirn ao

thet Ws leh Fai we investonue fod Wes | otherw? se al mveleawedl eg eh

claim against the Eo fo~ BR. The Fbic~e iS. Je Teeng _. pow

at

Law fri si & uli scheme based feom 4a fycled

Massive Lew ec! i

basic, if it wasnt for these fared beset claims the cstede

os considera ble Svpples valve . The trystee wold nek Ie te
ali gy leey te locwte the feava iw Fbrc~R*s claims, FDte-R has
wutelvese amouwts La preperties seid ra Benes woo. The teva
ucetlects bias ned prejveleee when he wace ptedl. the FOIC- bevbe vw
the morn oF me eae lu #108, 00 grivesty lomu. FDIC fs woamnily yw
the de post iesurmvee Net the loan mo nieena bes hness

The Urvstee fas £, OveiaAr adetes tb tHe egtirte thet consist & pr Me pe

i , of . .
Thanet Bim 4 eee fe Pew é £y+ owe # eocu A be sey clien tee real t fig

ay .
f Lh. » &S Eo», A “i A, . a ; . nA
Nevectheles?  bewet Hing 16S ftege eyestewg ( EDIC) cliewt is the

f Cf oi

th aw Sion phe we eaicn GE

ontle mativetion eve trustee Ma Prlocw possesses I+ js jitusteadive

that the wet closyw Rrested Tevstee dtd web Letlar Patknpheg jou fe

oA

OAnx& i - “ foe ;
jane He whew pres M4 A Borney — ais C4 pk pee Qrae aig 9 — a ajast
pre ct debtea © Nev thew A cl he sk the b aw typ h hey 4 “solae te

sf

nef

a ~ gi My i 4 fl ‘ : ;
heft” fre 9 Avbomatic She 7 peige te cow treting AAR, D.G, relative

é

te debe. In his peste te please hrs badies at FOIe-

Trestee Peloran su trrely glossed sven The reguirement of
‘ yo ' . tf
_cowtioewtintity pyeswh teo4ep.
 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 14 of 22 PagelD #:132

ee o- Le stage Trek PALO _

 

 

 

— Ou : Ape 3, 2014 Covnsel Ge FOR, ma Re: W ex press af _—
his belief thet Jae Kowelski held cerdain AeNO2 very
Lee Serene Be admt tiag debter oth wet pessess mu
BNO

ai a The caper of March why 2OrG e Fleets thet Jaw
, se j re , be : /
Monel a han clireat ¢

Pap Clivrect Cowteol over sech_ Lends. Zt_is heal.
pew Lu

dwt te hele a debtor etre iN opcter de com pel nae ther.
— tas Sm ply (3S mere Pow PSA ment ut debteg , .
(® OFFICE Rpwi nek ing

Quy
On Febun oy Ze

 

+

i j
vstee rey ' s Meg

» 214 Te

ed \ ‘eectecl ah _
brenk Ava ender the f fw “the ce t
Kowal sh Me Dewald 3

meni oes to” Jian
A Hor pen.

7
chavs AMO _lecks ) ps peediwa an jes

oS a -
. eqs | me aderie Is re

The Se soars were Seen:

boxcag up Liles eth

2 fms het ee * ee files po eee) =e tt’ far 34 +,
u Lho 4 | j ‘ : “45
fe ok other Pre perv “. feom the A Hern eu 3 ba a ce Pe PaCS
‘ i / .

7 LA ‘
Brvsrckiag vers clowc we i Paout

PN VAD O & Cou +
whutso ayers For oe odd mewrsere jon tru Stee “Ss Seam wad OS
Obseeved enjoying Aleuhetic pevar ys feom Ins Heck
; Awa Zz A Re le . “i i Ei . Mo 2 pork +s Q o a FL Ce

co ‘ i

f Fx j Pad r
Uo) deme i WV RS ON .

 

<3 Kime aw (707 SS. flew 2

on, .
fo tA T met, t)
TE ov wef AEE ice ce .
. ; } =>, —_ a ! jee a
pe late dene meg HI:4%, Frey tee chav ged ieef<S bed

a beter ancl

WN ch, wither: +
a } / d vol
Dat rey sey Cee ee Ps erm cSix en. Vv pain Ce wt Ole dt ak =

; : i
os de sed
/ ADDO Fie AG } CHE he ) oa mere
ak, il 1 ee , / . 9 i
a caw a redes mnt hive Derimes $ Pi oto Prsstee , Al: Leb te os ‘

fo fa. ot af ; ie 4

re et mre A ofc les Were taken, Alte " pevens teey . betsuieyer No
; WN. ven ak vy has Deen Deb ewny se ech “4
if Jee ween weer eee

 

bos pe rset |
. fo. : os inn 2 J aA e 5 , . ‘
a Pfeets: pee ae . : ~ mw. 7p pepe i & “hee to. phese2 AArsy Me ASE cen tim
i . pena setaia sa Sieh ean em

acca Drees peer st neue é b tens ma : Shee Ab
 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 15 of 22 PagelD #:133

Debder aloes Not Own Gon}
ee

il. Oe

1

During, * Pail ening at, ZO4q baw Keo toy Count preceeclin *

Nee

Ma Pa lormn blue beck out ow the recone lawt deb toe | white
dishiehoua his office Invasion ot Jaw Kowa lskee 3 law af Lece ;
haw bernvdisahed oa jen: Mpa Pelopaw Waved aboot aval
o Hem pted +o tenper 45 the Coat # Lhasiy cleive Caw ca tae
fr Yibeo et the Ps «pee heck OLE G RENCE - D+ that Lime Liye, ban et

,
cle ek nok ke the vibes Piste eviveweae Now dict Jedoe Co otherwise

. I , i i) > : ; : .
Wi ew the merleeral LO De ble er a pected tes FACS Suggestion of A
J 4 -
j t 4 . ; 4 —_
_ “a . Rathen debtor Awd his divorce & Horned » Me BR heai<

\

Ay la witwes sed trustees Aoewts tear A & pre L Jan

; Fa , CA - : fo ‘ ' fl

IXo warts Ri ot free . Pr p lA ter covet al wi Ma ih ee dehy i
‘ y 4 4 1, . f - ;

before tHe Dawkry p rey Cou ap cov tiem) wa thet dehter did

nor pore a EE tere pane thes oe wt awe other tome , Natu th stawejn
f
Judge eC Leo ¢ / bt peck +o & Cane he 6 BY ; ale pu Ma +s e Ap _ | a 2 oy G

i / 3
bas g& _ 4 Couak rec a ned thpt cebtue, brn «4 Aen Phat

} f fy ft : i i Ios 7 : Hl lame > j . _
os é Awe Lin Coma weed cle biuer > fw onrcer phe ol. fp deres t: dae
Nig 29s ¢ bed » these su eS. Thee ®. A b Lay & - L. o
the sy times c8perted on These evew Ts. heir yer sion ane as ed dA cor ASsecre re
i ay. ; ;
A Hocwey Peawk fAwilaé hea This espe oh im Ris watotbany . Nev ther psy teva on;
Meh DN ON AS Avs wued, where could atl Hats false ed for th Lisde Ihe.

(ia) a flee
NY —

a >
= Cam Ay

 

 

ge 4
§ ‘ ‘ /

. a4 ‘ . ; 2

The Coil beng fae Pw Oar Cee epi ay les be en arnt P Le wier ted +o

atl np 4 - a a4 So Wb. yy 7 foi he | one de

at i ie Cte ANY OA Coa Teel O12 beter pe, L JL €. Driv Na Bebper o feCce &3 7

; fr i , G :
Coat ertectuely prevewts. Fopeliate jee sdeetiow . U pew
! | /
fo! aT
jm A a — deb R bg Sever wi related bawer > Toy “py en/§
J i

ms t te {

a te Bk = , , | . . — |
pewoing  Webter hes nat been Allowed while imearce: ated
4 ,

to persee aud pee reel hes Appen! regnts. Noe has he beens

J
fH low eo Fre Peet pare pu Faese apperlecl Wie Herd here tate

 
 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 16 of 22 PagelD #:134

eqyels

 

 

 

3 No Represed THON of De btox = we Du & process

On the vere same date thet dudoe Cox orc ered mu
Cy
a . ; a 4
She a [lowed tee private oer ite, to
weil res pected pm torwen flan been Sub jecctedl

bo re le wet he oS threats ane Fable nn t cha Lion Pte he + rw te a

in eCarcer Aion j

withdraw . This

7 —- ‘ f :
Pa loan. TAS hrs ren ine reel me. fe prom se i, + gow t
. . . fee
without nwwd tools. The u SS. Marshall
f

. i
Court meces> |

f
aloes MO allo

Nee Are Ang bank ruptey materials vf CF Se

law avectable . The of fece ut the Federal Public Dea Lender

oveyht do beue beep mppormtect to represent adebfor uve

these e€rxceptiowe!l Citeum streces

Cwe han beens Apps: ve jeof
. vot. , . by mp pe —
foe IR een Mid (3 Ghee. b pM CASe Ny JS il-~pe~ 24750 -Ta
+e cewtyal Drstyved at Cal itor eA -

jn

‘The ry le 5

*
f

prev tbe ther s ualess veper for Cow tem at pores fo es

otherwise , Shovlid Cow Five ment be

erdereQh the pl mce as coke tants

ul (\ b @ ey +i ey ple MO ot Hinge BF eae) teu Mb. on ( Rockite RD,
bs |
— j | —— { fo ‘ : . ms
tC heave beew deharwed im Kaw lea [cee :

. cosy . The uU. 3.

14 . : toad da Q
Miuresh “welt bis Wak Ce mpiedd weer AL Mai hi ib ooonr ate Ue pers fo co

f oft ) f : :
LAL. PY Pd Pad 2 ntyh it PUL BAe ru le te,
“wt

; Lot ib + 7 J “CE ead a
ti cl fe ’ b (~ (-T ( OF ft. fe
/ P /
aX a f : f : F a ' :
\ ‘ ia a ! . 2 _—- lL. ! Li . . /
% il p* vi TONS me aie CLO CL MeN TS Me ST h é £; ! eel tht & bec drow PS
fi . 14 5s f, i , j i
fo 2. rn vot Vie TRE “4 Stem i cee 8s te uy S$ lem ws been |; Negn fin
! J
hy | f — LA 1 . c A . aa . i é
clivestedl trem me. borthee the VS) Marrghni) Service jie
3 p . 1 . 4 i . . ; e a f ‘
detacwed me PO ete Caw Smit ldituet in4 ore h4 lbidtea . Owe
ni . Li Le . | Loe -. if ! Ls i
nie eo ly hres Ae Sey 5 de brs gun cell eih i it UM Yole ro
{
/ : \ . ic fo i ‘ [ D pee’ | oo < 4 -
Conv ge STR Pare h VeNe wi ee p ru cess Decerié¢s Fe pied lez m4
, {
i : : i
4 _ | ; . oad ‘af / nt
WINE +h ere be Corn es we ¢ pps cP As 4 hea CeSe ana
‘i i
 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 17 of 22 PagelD #:135

AN ie

Covet yi

CY

ot the (Treasury i SSuedd nis LC emdi we 3 relative +o the failed baad Ke
Wars bil ws oN Federa| Bauk fon Saw img 3 _ He cited MASSIVE FRAUD Aud

   

 

On November 6, 201g The Tuspector Genennl of the Department

poem — jp j ‘ w .
Fels i CIrcaAtion ba the bane jp res. Dept wok rte eam pley e€é€S . The,
Day KK PRES: Dew abteck showtty aflee the. FDiC she erect the bask.
“These Sesptetor 3 Gi reum s tw ce 5 ot this death ; haw a ing Su.cicle. while

C

Seated in mw Ch mie wii Maeut Noke Atle pe culiae, Fue ther thes mM ater

of death ea hy Se gg erty that Hats Sulcive was GN the Madore

uN ww i ' 4 fa
Ff An rSssisted“ death, The extent .¢ the tess at the bawk was

W
re ported at Bo oT martliom chetlaes. Also the re powt blamed the Eo tc.
Lea Galina to Botice Ca em Lind Red Pes 5 ever Severs qenr persed

cf gd

i! : = 4 : i > } .
Hpprren tq this small Sizeel bauvk was usec 4S wm FdiC SR Nie

qrere

—_— . ; i i j ; \ «| \ , “i j i
phes huae Mea > PE presen heel Nemely halt bhoe Sdateel He Soaty u i. ha
1
The hanig clrduel mee! vel | Loy, (ff ¢ ln
eee a, (rhe Dap fie ch ele m1 erely, Leet po a j pO pled ect ‘ fu ere 4 ana
Ba
\
by a 54 eetaech ¢ ste de be rem ; ps A j aa vis ta ad
I arto Kom nb oe re pes tech Even iF Siegie gam [oss ao wee lemst 4) 4 Woe
4 4
~/ a!
. ; ( ° b f i _ + j i a ae
4 eitrir > pres eden a, “he yw. le ve | be ist Clete Naw The GEYER SC ope, that gech

perfection wes Be lit u pew & Mass ve thin lie, However | the

E

r i 4 . j i i j . 4 =f N es
wi pe CCE Oy FED 3 cole Sw Ppo ets that fe was can a So. Ble te Bm Someone
;

my i \ ' £ i} ms
at FDic wet to have Deen pmvalved 4s pa ri ot the Scheme yw
J
j
: — “A Loe a 1. - (
Ce cow sp rare : Des pis mu re. east eca Te Ge eST Ss p tev $ } Bane coll
Subpesnts to be “4 PS P Acrewey y the FOrC-FR hay been
a } # t
‘ any me . 4 a
Ah pte ile en delle

uni willing, +e Shed Onn Y cletact La, there

ma t

Claim mates BS even # Cursory prime Pescik review oT FDIC-R

Claim ConNteing a mow 45 + Gther t+hinas thet lon 3 age DAID 3 pt
0) : {

1
C { t s i i : “ .
[oo aus Trom els secdk Se lel homes are jmcluced-

a

The FDic-R

5

: y- ; : , ' . gf fy j ee i |
Caw NOT Combi mve +o 6 per whe ro Peawclslewt [Loam SCheme wher

y
Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 18 of 22 PagelD #:136

it has Kwow ledge the massively Free DULENT baw i

Lf ls Led records , the Speers!

vrehemence Pas pes 4

eo , PAD

hnpless debt weld mages Foic Knows jt 7s ong 4

ee

é

iwo*® Cover up 5

Ra thee “Kha meen owled Gina ts
J
pw al Curing iN#deguneres ei ted buy the ins peetie Genepal,

role pnd the tL: lech bawk

The Foie-r has tC pwelucte ol a witth howt U pan i+ hip less

clebboe -L, “ Cover SP Rather than adm,¢ its fax pe Peres

Allowed Ae member bb pps iz +o viecimrze the peblic , FDiag-R

dusAed 2

i 3 oles pe ately See Kino gL

SoA an cont t Fry 4 [ the se Ep AS
Me

FDIC im plem ented chr ry es AO) O- past debtor Pug pare dia ting
€ Cf} /

Sig win ae Cermive | fom plarart | Having Severnl Py te Sar
ge |

~
“3 a
inden ‘| ie-l ‘ ,~ “
Lebtsys tami 4 we rh INS Hi Cl€Cn War AS ment - KHMpbpeins bay
f Cy q tf
i PP ; o La 5 ~ i i oO & . -
EDic-R bas even Teken  cemterl of debtors vehicle After

lr ae os i ji rt
h 1 aad Pe wwes + Pek Comchucted 4

ood

Leer at je 53 Serecah Se: Lina

i ad Le . : “
P re pe re z Mae wy Kh 14 be the rec! Cerrmanean i meagder ns, wel 6 myst
‘ | . é . i am P, ; 7 .
gteth be Sahel EMScoacrnice | a+ FRig.=-R 4 Keep, te debter ew
{

4

ra

cA . a, t ,
Yhe sSrbelines pre recere led Bw Surpes t$hAt Na one wel be able

te < £ Lect iv

p

eiy Com Om nat Cf erper < There Wrona af a.
i r V
t

4A

 
 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 19 of 22 PagelD #:137

 

+ hes wes pu thoes y re porisa cle b ton 2 1 We Cieecumstawces
ey st that tienes Corrs eader jw Carce pati we fore Com tempt imo

punitive Owe 7s where pb is im poss: ble Lor The s adebter ho a
Second iS where here i3 Alo Retr Sonar ble possiblity thit debtor

Could ever P74 Ado Ae gu ba ten tinl ii Kliheod porge Leulol be
Ao ¥ Mow fede that sock fouds

or cers eu fered
/
there 7S Cons derrble

foe theemin 4 . the
rere be yom ol At poe east tea | a debdon ,  Thep
awd en Heri wg, Mts the

Kj Are
“ 0

‘ f fy «
forwect o hfe

cf
The eybtenmsive

ev pelence ot trushee > me ‘aie brew

/ iftice of em kowalsky ,

[rw
Upsine Hbedd wt « Mane “azretictes hase cli sappenced jn the Laurse
g f this parcuvspoat. The Chretas Police A no ben culled v ppcal te
Tha s ; NCA reer + ni bee emes pee ji tive, uN ea aL ik loses

ee

. { . i
pMvVes tigate .

t ry ds Sttuee Com p law ce

é

the ab,
Ac™ —
{ la; r

 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 20 of 22 PagelD #:138

i £+h hmenb mewT

 

‘
; i aly hat —j
Not row tinee to Coerce ev tH . The

cor

“The bavk cu pten Couat m ey
exact mater that (s the sub ycot ot she bawk reptou cow tempt grees
r an \ .
ems f& Crimewe compleiwt N; LCR aA’ » The firth ( 5) Armen mend t

f.

rowi 0d >

p

of tn pr mation Aa iin wt +e

: i
aS Ee te Doe 2 ws tess agaist twael? tet 18

* . :
Noe Shall a person he compelled im An 4 Criminal
the extortion

f
Hind ot tones

Aceeseed homselt

wf
fi mi =
eu SenSe of jpeshece ; Cam & by v. Uw teal Stetes 4 party is
: fi © eee yg 3 \ 4 . q rm
pcivelegea peem proces! wee evi dew ce Je hwse™ ve. US. ak Gee ‘
/ ff ,
¢ ced
Loe . ° A
"i ge Ul ye t+eum Me w.le

The p revere bial Jeary s te ry Cyved

a

i Crim, wel cell ‘

simply leAn in Le

+70 3 ef at [13 het

)

Remiprscent it Ares treed v Gocetvewe ;

awo ther Court to lose at FHS case

4
hws Come rye

. in mo _ wee t
ith & nag h sok uf ee ‘Ae bawk re phey Covet Ames be come

wi

May be +i me

2 pe Ste, hb be re, re

&

ye [fwes it ite lew

x

preyed ced teem tee VDA A etdenyocl CRA Sevresy
4h eb feces cs Lar cect, al wh ps

evaluate pal rhe
|
wd

Legs
. {
ly Nere to he j

Court Crete my oraer avthori a.

Revert Wow alse: respect Hilly reyasts Yet the

cr

T RAW Le & or FACS CH SE bo A ajonn p re | wel cect Judy e.
d

,
OQ
Zz y S. Marshall to prelerse KoybertM. Kowalski from

iN Career ation  ommecliate lg
yy L fh i
Mes peer fully Sb Uf FP a

‘alata bl

Re wrk Vo igwals Ke
 

 

Case: 1:19-cr-00226 Document #: 47 Filed: 04/30/19 Page 21 of 22 PagelD #:139

sy ~ a} ,~ Or. iy. ' ‘ , ;
Plewse note the pwherent aArcffrellies « detainee of the
\ > . i ra) ; i « 4 : / j
Je romMe Com bs De tention Ceswte® NAS iW) p re pare Ad Andy | ee awl

f
— .. : C
Co mire pew dewte, wks Ary pre SG, “The Cent ee iS me he ré
Y

Resources, Whet lite books on material that eutsts hes 4

Criminal baw Pbysis. However | mu com time mewt pertains

fo -A civel mn ter. There Are Ns Laems o@ aug thing

a

i ine Pp S| 4 ; —_ . —
Prvisen por FhnisS +r cr Lg . APE aah LZ Anwe been 4
Lt cepseef fe for ney Siece. [4940 +h es & Shoet Com Praia S Ame wk
t 4h gy

= j ja “ ~ f ‘ ‘ i ‘C; :
to vie lations Unnen the © AimerDimenT ; iwe teed Ge sss twee.

: -.4
CU UN SEL,
 

 

97-6 L0Z/0E/V0

WNW

40909

S100 4

ee

wiog dee wr > bie

ape ts
g 107/77 | +? WHALS wv sal puo[V Ve
4am0e) sorspsiq sapsys Paty)
2
470 Ge ne ‘A abp sr

Case: 1:19-cr-
cr-00226 Document #: 47 Filed: 04/30/19 Page 22 of 22 PagelD #:140

 
  

10b09

ore 82 38 Wy Of Yay si92 $ 10V)974/ C aauy vy MY

=aye™ =
eee.

SLO EPLPLS

pe rel a eae

BOVLSOd SN)
G.09°1$ eo) motprar a] squiey ewe .a(~
bez ¢ ist S| VIA ‘ul +7949
